                 5:19-cv-02678-KDW                 Date Filed 02/03/21          Entry Number 31           Page 1 of 1

A 450 (SCD 04/2010) Judgment in a Civil Action


                                         UNITED STATES DISTRICT COURT
                                                                  for the
                                                        District of South Carolina


                    Laquita T. Simmons                                  )
                             Plaintiff                                  )
                        v.                                              )      Civil Action No.      5:19-2678-KDW
 Commissioner of the Social Security Administration                     )
                           Defendant                                    )

                                                  JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

’ the plaintiff (name)                    recover from the defendant (name)              the amount of                dollars ($   ),
which includes prejudgment interest at the rate of             %, plus postjudgment interest at the rate of           %, along with
costs.
’ the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
recover costs from the plaintiff (name)                             .
O other: The court hereby reverses the decision of the Commissioner pursuant to Sentence Four of 42 U.S.C.
405(g) and remands in accordance with instructions.


This action was (check one):
’ tried by a jury, the Honorable                            presiding, and the jury has rendered a verdict.

’ tried by the Honorable                          presiding, without a jury and the above decision was reached.

O decided by the Honorable Kaymani D. West, United States Magistrate Judge.

                                                                               ROBIN L. BLUME
Date:        February 3, 2021                                                 CLERK OF COURT


                                                                              s/ Glenda J. Nance
                                                                                          Signature of Clerk or Deputy Clerk
